o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-151663-12 uil the honorable dan coats united_states senate washington dc attention --------------- dear senator coats i am responding to your inquiry dated date on behalf of your constituent -----------------------------------of ------------------------------------ -------------------------wrote about temporary regulations that address the tax treatment of amounts paid to acquire produce or improve tangible_property under sec_162 and sec_263 of the internal_revenue_code specifically -------------------------asked about the effect of certain provisions of the temporary regulations on small businesses she believes that the temporary regulations would require a small_business taxpayer to capitalize and depreciate a dollar_figure wastebasket because these regulations do not provide a deduction for de_minimis expenses sec_1_162-3t of the temporary regulations provides rules for materials_and_supplies under these rules the dollar_figure wastebasket is a material and supply expense because it has an acquisition_cost of dollar_figure or less if the taxpayer does not take a physical inventory of these wastebaskets at the beginning and end of the taxable_year he or she may deduct the dollar_figure wastebasket as an incidental material and supply in the year of purchase if the taxpayer does take a physical inventory of these wastebaskets he or she may deduct the dollar_figure wastebasket as a non-incidental material and supply in the year he or she begins to use the wastebasket the irs and the treasury_department received numerous comments on the temporary regulations many comments concerned the administrative burden that the temporary regulations impose on small businesses as a result in notice_2013_73 conex-151663-12 internal_revenue_bulletin the irs and the treasury_department announced that final regulations under sec_162 and sec_263 are expected to contain changes to the temporary regulations the notice also stated that all comments received would be considered including comments requesting relief for small businesses in addition on date the irs and the treasury_department amended the temporary regulations by delaying their applicable_date to taxable years beginning on or after date thus taxpayers can apply the regulations that were in effect prior to the temporary regulations until final regulations become applicable they can also choose to apply the temporary regulations for their taxable years beginning on or after date and before the applicable_date of final regulations i hope this information is helpful if you need further assistance please call me or-------- ---------------------- at ----- -------------- sincerely christopher f kane christopher f kane branch chief branch office of associate chief_counsel income_tax accounting
